       Case 1:18-cv-01689-AJN-SLC Document 65 Filed 10/26/20 Page 1 of 2




                                                               MARK DAVID SHIRIAN P.C.

                                                               228 East 45th Street, Suite 1700-B
                                                               New York, NY 10017
                                                               Tel: (212) 931- 6530
                                                               Fax: (212) 898 - 0163
                                                               www.shirianpc.com

                                                               MARK D. SHIRIAN
                                                               mshirian@shirianpc.com
                                         October 21, 2020

Via ECF
The Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007

                             Re:     Jerrie White v. The Bridge, Inc.
                                        No. 18-cv-1689 AJN-HBP

Dear Judge Nathan:

       I represent Plaintiff in the above referenced matter. Defendant is represented by Devjani
Mishra and Ivie Serioux.

        I write jointly with Defendant to provide the Court with a status update of the parties’
settlement efforts. Although depositions have not yet taken place, the only remaining claim in this
instant action is Plaintiff’s Equal Pay Claim, which will likely not require any expert discovery.
As such, both sides feel that a referral to a Magistrate Judge for a settlement conference is the most
efficient way to bring this case to an appropriate resolution at this present time. Accordingly, the
parties respectfully request that Your Honor refer this matter to a Magistrate Judge for a settlement
conference.

        In light of the parties’ joint request for a referral to a Magistrate Judge for a settlement
conference, and pursuant to Rule 2(C) of Your Honor’s Individual Rules of Practice, I write jointly
with Defendants’ counsel to request either a stay of the fact discovery deadline or a 45-day
extension of the fact discovery deadline in this case, from November 11, 2020 to December 24,
2020 to complete fact discovery. This additional time is necessary for the parties to schedule and
participate in a settlement conference without incurring the expense and time of depositions. The
parties do not believe that expert discovery will be needed at this time. This is the third request
from the parties to extend the fact discovery deadline.

       Thank you for your consideration of this matter.
       Case 1:18-cv-01689-AJN-SLC Document 65 Filed 10/26/20 Page 2 of 2




                                          Respectfully submitted,




                                              Mark D. Shirian

Cc: All Parties (via ECF service)




A Telephone Conference is scheduled for Friday, November 6, 2020 at
2:00 pm on the Court's conference line to address the matters raised
in the parties' Joint Letter-Motion (ECF No. 63). The parties are
directed to call: (866) 390-1828; access code: 380-9799, at the
scheduled time.

The Clerk of Court is respectfully directed to close ECF No. 63.

SO-ORDERED 10/26/20
